197 F.2d 330
UNITED STATESv.GOLDBERGER et al.
No. 10696.
No. 10697.
No. 10698.
United States Court of Appeals, Third Circuit.
Argued May 20, 1952.
Decided May 29, 1952.

William A. Ancier, Newark, N. J. (Samuel I. Kessler, Emanuel Kohn, Newark, N. J., on the brief), for appellant.
Michael F. Reilly, Jersey City, N. J., for Samuel Goldberger and Adolph Kaplan.
John J. O'Keefe, Jr., Washington, D. C. (Grover C. Richman, Jr., U. S. Atty., Camden, Joseph B. Schwartz, Asst. U. S. Atty., Perth Amboy, N. J., L. E. Broome, Sp. Asst. to Atty. Gen., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The only question in these appeals is whether Section 371 of Title 18 U.S.C. (1948 rev.) which increases the penalty for conspiracy from two to five years imprisonment is an ex post facto law as applied to a conspiracy which although commenced before was continued by overt acts after its effective date.


2
We think it clear that the admitted successive overt acts occurring after Section 371 had become the law were part of the continuing crime for which appellants were indicted and convicted. The sentences were proper and the judgments will be affirmed. Huff v. United States, 5 Cir., 192 F.2d 911, 914-915; certiorari denied 342 U.S. 946, 72 S. Ct. 560.